Name: 81/702/EEC: Council Decision of 27 July 1981 appointing an alternate member of the Advisory Committee on Veterinary Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-09-09

 Avis juridique important|31981D070281/702/EEC: Council Decision of 27 July 1981 appointing an alternate member of the Advisory Committee on Veterinary Training Official Journal L 254 , 09/09/1981 P. 0015 - 0015****( 1 ) OJ NO L 362 , 23 . 12 . 1978 , P . 10 . ( 2 ) OJ NO L 52 , 26 . 2 . 1980 , P . 11 . COUNCIL DECISION OF 27 JULY 1981 APPOINTING AN ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING ( 81/702/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO COUNCIL DECISION 78/1028/EEC OF 18 DECEMBER 1978 SETTING UP AN ADVISORY COMMITTEE ON VETERINARY TRAINING ( 1 ), AND IN PARTICULAR ARTICLES 3 AND 4 THEREOF , WHEREAS , BY ITS DECISION 80/238/EEC ( 2 ), THE COUNCIL APPOINTED MR MARIO FRITTOLI ALTERNATE MEMBER FOR THE PERIOD ENDING 17 FEBRUARY 1983 ; WHEREAS , ON 18 JULY 1981 , THE ITALIAN GOVERNMENT NOMINATED MR ROBERTO DE ANTONIS TO REPLACE MR MARIO FRITTOLI AS ALTERNATE MEMBER OF THE AFOREMENTIONED COMMITTEE , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR ROBERTO DE ANTONIS IS HEREBY APPOINTED ALTERNATE MEMBER OF THE ADVISORY COMMITTEE ON VETERINARY TRAINING IN PLACE OF MR MARIO FRITTOLI FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH RUNS UNTIL 17 FEBRUARY 1983 . DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER